
	
		I
		111th CONGRESS
		2d Session
		H. R. 4511
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit corporations which employ or retain registered lobbyists from making
		  expenditures or disbursements for electioneering communications under such Act,
		  and for other purposes.
	
	
		1.Short Title;
			 Findings
			(a)Short
			 TitleThis Act may be cited
			 as the Pick Your Poison Act of
			 2010.
			(b)FindingsCongress
			 finds the following:
				(1)Independent expenditures made in connection
			 with elections for public office, including those made by corporations, give
			 rise to corruption and the appearance of corruption, as well as undue influence
			 and access.
				(2)This corruption,
			 and the appearance of this corruption, threatens to cause the electorate to
			 lose faith in our democracy.
				2.Ban on
			 Expenditures and Disbursements for Electioneering Communications by
			 Corporations Employing or Retaining Registered LobbyistsSection 316 of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 441b) is amended by adding at the end the following new
			 subsection:
			
				(d)Special Rule for
				Corporations Employing or Retaining Registered LobbyistsA corporation may not make any expenditure,
				or make any disbursement for an electioneering communication, if it employs or
				retains a registered lobbyist under the Lobbying Disclosure Act of
				1995.
				.
		
